SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be, and it hereby is, AFFIRMED.
Plaintiff, appearing pro se, appeals from a grant of summary judgment in the Unit*41ed States District Court for the Western District of New York (Telesca, J.) dismissing his claims of race discrimination and retaliation. We affirm for substantially the reasons stated in Judge Telesca’s Decision and Order. See Armstrong v. Eastman Kodak Co., 97-CIV-6583 (W.D.N.Y. Aug. 25, 2000).